Exhibit PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Index to Financial Statements INDEPENDENT AUDITOR’S REPORT F–1 CONSOLIDATED BALANCE SHEETS F–2 CONSOLIDATED STATEMENTS OF OPERATIONS F–3 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY F–4 CONSOLIDATED STATEMENTS OF CASH FLOWS F–5 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED 2007 AND 2006 F–6 INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Shareholders of BioNeutral Laboratories Corporation USA We have audited the accompanying consolidated balance sheets of BioNeutral Laboratories Corporation USA (the “Company”) as of December 31, 2007 and 2006, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the years then ended. BioNeutral Laboratories Corporation USA’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BioNeutral Laboratories Corporation USA as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As shown in the accompanying financial statements, the Company has a working capital deficiency of approximately$1.6 million as of December 31, 2007, has had net losses of approximately $2.4 million and $38.6 million for the years ended December 31, 2007 and 2006, respectively, has an accumulated deficit of approximately $64.1 million as of December 31, 2007.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are described in Note 3.The financial statements do not include adjustments that might result from the outcome of this uncertainty. /s/ Bartolomei Pucciarelli,
